993 So.2d 982 (2007)
Gloria Lynn TOM, a/k/a Gloria Lynn Wygant, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-5309.
District Court of Appeal of Florida, Second District.
October 3, 2007.
*983 James Marion Moorman, Public Defender, and Allyn M. Giambalvo, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Judge.
Gloria Lynn Wygant appeals the revocation of her probation for driving while license suspended as a habitual traffic offender and sentence of five years' imprisonment. In this appeal, Ms. Wygant has suggested that her plea was involuntary and perhaps a result of ineffective assistance of counsel. We do not comment on the validity or merit of these claims but note that our affirmance is, as a matter of course, without prejudice to Ms. Wygant pursuing a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, if she has a basis to do so. See, e.g., Robinson v. State, 661 So.2d 36 (Fla. 2d DCA 1995).
Affirmed.
DAVIS, J., and GALLEN, THOMAS M., Associate Senior Judge, concur.